KLIEBERT, Judge,
dissenting.
I concur in the majority view that the trial judge’s order of July 22, 1983, vacating the sentence, and his order of July 28, 1983, stating he was without authority to vacate the sentence, are invalid. However, I disagree with the majority’s disposition and view expressed in the statement: “Accordingly, since no appeal lies from a trial judge’s null action this appeal is dismissed.”
Having concluded that the trial judge’s orders of July 22, 1983 and July 28, 1983 are invalid, in my view the proper disposition of the case is for this court to annul and set aside both trial court’s orders. To accomplish this requires that the appeal be maintained. Accordingly, I respectfully dissent from the majority opinion which, after concluding the orders were nullities, merely dismisses the appeal, rather than annulling and setting them aside.